PER CURIAM.
In these consolidated appeals, Thomas A. Wilkinson, III, and Edward M. Conk seek to appeal the district court’s order denying their motions filed under 28 U.S.C.A. § 2255 (West Supp.2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny certificates of appealability and dismiss the appeals on the reasoning of the district court. United States v. Wilkinson, Nos. CR-95-68; CA-99-688-R; United States v. Conk, Nos. CR-95-68; CA-99-688-R (E.D.Va. Nov. 22, 2000). We deny Conk’s motions to supplement the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.